— Weiss, J.
*957Claimant, a deputy sheriff employed by the County of Westchester, sustained a compensable back injury on August 6,1979 during the course of an antinuclear demonstration at the Indian Point Nuclear Power Plant, located in the Village of Buchanan. At the request of the Mayor of the village for assistance in controlling the event, claimant had been assigned to the Westchester County Jail in the nearby Town of Valhalla, where she sustained the injury lifting an arrested demonstrator off a transport truck. The issue on this appeal is which municipality is liable for the workers’ compensation benefits awarded claimant; the county, as her general employer, or the village, her special employer at the time of injury. The Workers’ Compensation Board determined that the village and its carrier were responsible in accord with General Municipal Law § 209-m. Both the village and its carrier appeal.
We affirm. In Matter of Leeds v County of Westchester (100 AD2d 646, affd 63 NY2d 953), we recently determined that, pursuant to General Municipal Law § 209-m (5), the Village of Buchanan and its carrier were responsible for workers’ compensation benefits payable to a Westchester County police officer injured during the course of this same incident. The same analysis applies here, notwithstanding the fact that claimant was actually injured outside the geographic boundaries of the village, since it is clear that she was engaged in the assistance of the Buchanan Police Department when the accident occurred. Accordingly, the Board’s decision should be affirmed.
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.